Citation Nr: 1141510	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

The Veteran had active service from approximately November 1977 to August 1983.  He had service in the Individual Ready Reserve (IRR) from August 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Service connection for bilateral hearing loss and for tinnitus, which previously was denied in an August 2005 rating decision, was confirmed and continued therein.

In September 2008, the Board remanded this matter for further development.  Adjudication now may proceed as this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter was again before the Board in July 2011, at which time the Board referred the case for a Veteran's Health Administration (VHA) expert opinion.  The VHA opinion report, dated in August 2011, has since been submitted to the Board, and appellate review ensues herein. 
\

FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's bilateral hearing loss is related to his service.

2.  The weight of the evidence does not show that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in May 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Via letter dated in March 2006, the Veteran was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  This information was repeated in letters dated in May 2006 and June 2006.  Readjudication of the issues comprising the Veteran's claim occurred in a December 2006 statement of the case (SOC). Thereafter, the Veteran again was notified regarding how VA generally determines disability ratings and effective dates in an October 2008 letter.  A second readjudication of the issues comprising his claim occurred in a June 2010 supplemental statement of the case (SSOC).

Given the above, the Board finds that VA's duty to notify has been satisfied.  The May 2005 letter predated adjudication by the RO, who in this case is the AOJ, in August 2005.  All notice elements with the exception of the later-required Dingess disability rating and effective date elements were fully addressed by this letter.  Notice of these elements was provided following the adjudication by the RO/AOJ in March 2006, May 2006, June 2006, and October 2008 letters.  Following the first three of these letters, the Veteran received proper VA process when the RO/AOJ readjudicated his claim by way of the December 2006.  Following the last of these letters, the Veteran received proper VA process when the RO/AOJ readjudicated his claim by way of the June 2010 SSOC.  Service connection further is denied herein, and hence no disability ratings or effective dates will be assigned.  It is not found for each of these reasons that the Veteran suffered from any prejudice with respect to notice.  Indeed, neither he nor his representative has alleged this to be the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service treatment records dated through August 1983 were obtained and associated with the claims file by VA prior to the Board's September 2008 remand.  This remand directed that attempts be made to verify the dates and circumstances of the Veteran's service and to obtain any additional service treatment records that may exist dated on or after August 1983 by contacting the appropriate organization including the National Personnel Records Center (NPRC).  The Veteran's entire service personnel records and complete service treatment records were requested from the Defense Personnel Records Information Retrieval System (DPRIRS) in compliance with this remand.  Service personnel records, which contain information regarding the Veteran's dates of service as mentioned in the introduction as well as information regarding his service duties mentioned below, were obtained and associated with the claims file as a result.  No additional service treatment records, to include those dated on or after August 1983, were obtained and associated with the claims file as a result, however.  Yet this is not surprising.  The Veteran served in the IRR from August 1983 to August 1984, as noted above.  10 U.S.C.A. § 10144 defines the IRR as those "who are on the inactive status list of a reserve component" and "who are subject to being ordered to active duty involuntarily."  As such, the argument made by the Veteran's representative in an April 2011 Informal Hearing Presentation (IHP) that the Board's September 2009 remand directives have not been complied with given the absence of IRR service treatment records is rejected.  Substantial compliance indeed is found, as noted in the introduction.

Regarding post-service, the Veteran's VA treatment records have been obtained and associated with the claims file by VA.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted such records on his own behalf.

A VA audiological examination report and opinion was completed in May 2010.  The examiner who conducted the examination and prepared the report reviewed the claims file and interviewed the Veteran regarding his history of noise exposure and past and present ear symptomatology.  Next, the medical examiner conducted a thorough physical assessment and relevant diagnostic testing.  The medical examiner then diagnosed various disorders and answered the question whether there was an etiological relationship between each and the Veteran's service in the negative.  All of the above actions finally were documented by the medical examiner in an examination report.  

As argued by the Veteran's representative in the April 2011 IHP, the Board previously found the May 2010 VA audiological examination to be inadequate.  Specifically, deficiencies were noted only with respect to the rationale for the negative opinion rendered regarding service etiology for bilateral hearing loss.  An expert medical opinion in this regard therefore was requested in July 2011.

The VHA expert opinion report provided negative service etiology opinions in August 2011.  They were based on a review of the claims file.  In a September 2011 IHP, the Veteran's representative argued that they were inadequate for two reasons.  The expert's statement that the discrepancy between two relevant in-service audiological assessments was due to differing test circumstances first was asserted to be based on pure speculation.  Yet some support for the statement exists.  Only cursory information in the form of results was provided for one assessment.  The other provided not only the results but also detailed information on the circumstances in which they were obtained.  Acknowledgement is given to the fact that this does not necessarily mean that the assessments were performed under different test circumstances.  However, it does not follow that the expert engaged in pure speculation.  The rationale for the statement indeed was set forth as the expert's knowledge of how various types of audiological assessments are conducted.  The expert's rejection of a service etiology second was asserted to be incorrect because no alternative etiology theory was provided.  It is sufficient to point out in this regard that the only relevant inquiry for VA purposes is whether a service etiology exists.  When no service etiology is found, further etiological determination is not required.  

Acknowledgement is given to the request of the Veteran's representative for a new medical nexus examination in the September 2011 IHP.  The May 2010 audiological examination was found to be deficient only with respect to its negative service etiology opinion for bilateral hearing loss.  No inadequacies other than the two rejected above have been asserted with respect to the August 2011 expert medical opinion finding negative service etiology.  None are found by the Board because adjudication can proceed given this examination and expert opinion.  They accordingly are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Other than the aforementioned rejected development requests from the Veteran's representative, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted due to his in-service noise exposure.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system like sensorineural hearing loss to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.



Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's service personnel records and his DD-214 reveal that he was a multichannel communications equipment operator and a material storage and handling specialist.  Further, they reveal that he received, among others, the Sharpshooter Badge M16 Rifle and the Expert Badge Hand Grenade.

Service treatment records dated during the Veteran's active service reflect the following.  At his July 1982 periodic examination, his auditory thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
15
15
25
LEFT
40
25
25
25
30
      
In May 1983, a reference audiogram was completed to measure the Veteran's hearing "following exposure in noise duties."  It was noted that his last noise exposure was 15 hours prior and that the testing equipment last had been calibrated nine months prior.  The auditory thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
5
5
10
15

No separation examination was conducted prior to the Veteran's discharge from active duty in August 1983 because he signed a statement a few days prior that he did not desire one.

Not surprisingly as discussed above, no service treatment records dated during the Veteran's service in the IRR have been found.

The Veteran underwent a private audiological examination in September 2005.  Although a speech discrimination test was performed, it is unclear whether this test was the Maryland CNC test or some other test.  Clarification in this regard is not needed, however, because doing so would not alter the determination herein.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence or explain why such clarification is not needed).  The discussion below indeed reveals that this case does not turn upon the existence of hearing loss arising to the level of a disability but rather turns primarily upon etiology.  Auditory thresholds were presented in easily interpretable graphical form rather than numerical form.  See Savage, 24 Vet. App. at 259 (noting the that Board may engage in such interpretation if it felt it had the expertise); Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in such interpretation because it involves fact finding but that the Board, as fact finder, can).  These thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
15
20
75
LEFT
5
10
10
25
30

They were noted to be consistent with sensorineural hearing loss.  The Veteran was diagnosed with mild low and mid frequency as well as severe high frequency hearing loss in his right ear and mild high frequency hearing loss in his left ear.

VA treatment records dated beginning in December 2005 document that the Veteran has decreased hearing in his right ear.

In his January 2006 claim, the Veteran indicated that his hearing loss and tinnitus had begun in 1982.

The Veteran asserted his belief that his hearing loss and tinnitus had be to related to the part of his life when he was in the military in his June 2006 notice of disagreement.  He noted that he did not have hearing loss or tinnitus prior to his time in the military and had not been exposed to anything contributing to these disabilities after his time in the military.

In May 2010, the Veteran underwent a VA audiological examination.  He complained of hearing loss requiring people to get close in order to communicate with him.  He also complained of recurrent tinnitus.  No information was supplied with respect to the onset of the hearing loss, and the Veteran could not remember the onset of his tinnitus.  He reported having a stroke three years prior which made it difficult for him to recall things.  With respect to noise exposure, the Veteran recalled that he was able to talk at a normal volume and was able to hear and understand speech from other soldiers while working as a multichannel communications equipment operator during active service.  He denied occupational and recreational noise exposure following active service.

Auditory thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
35
30
35
85
LEFT
5
20
15
30
50

Speech recognition scores on the Maryland CNC word list test were 84 percent for the right ear and 94 percent for the left ear.  The medical examiner diagnosed the Veteran with mixed conductive and sensorineural hearing loss in the right ear and sensorineural hearing loss in the left ear.  The medical examiner then opined that the Veteran's hearing loss is not the result of acoustic trauma or noise exposure during active service.  Noted in this regard was that the Veteran's hearing was normal in May 1983.  The 2002 American College of Occupational and Environmental Medicine, Policies & Positions Statements and Medical - Legal Evaluation of Hearing Loss were cited for the propositions that there would be no delay between military noise exposure and hearing loss and that the noise exposure from the Veteran's in-service duties as a multichannel communications equipment operator were not hazardous because conversation was possible without shouting.  The medical examiner also opined that the etiology of the Veteran's tinnitus is as likely as not a symptom associated with his sensorineural hearing loss.

The August 2011 VHA expert opinion report concluded that it is less likely as not that the Veteran's hearing loss and tinnitus resulted from acoustic trauma during his service.  A lengthy rationale for these conclusions was provided.  

It was first acknowledged that the Veteran may have had in-service exposure to high risk noise levels.  It then was noted that his July 1982 auditory thresholds were from a periodic medical examination whereas those from May 1983 were from a reference audiogram.  The examiner indicated that the difference in the results is most likely due to a more controlled testing environment for the reference audiogram.  Specifically, it was indicated that reference audiograms require that the Veteran be free of noise exposure for 24 hours, that the audiometer have been calibrated within a year of use, and that ambient noise be monitored whereas periodic examinations do not follow these requirements.  The reference audiogram thresholds therefore were determined to be more reliable than the periodic exam thresholds and therefore the most accurate between the two.

Next, the VHA expert noted that the 2005 auditory thresholds show mild hearing loss in the left ear which is not worse than normal progression as compared to the 1982 or 1983 thresholds, the latter of which were obtained within three months of discharge.  Further noted was that the 2005 thresholds for the left ear are better than those from the 1982 periodic examination.  This was found to be further support for the examination being invalid or for improvement in the Veteran's auditory thresholds.  With respect to the right ear, the expert noted that neither the 1982 nor the 1983 thresholds meet service connection criteria.

The VHA expert finally referenced an Institute of Medicine (IOM) conclusion that current knowledge does not establish a sufficient basis for delayed onset hearing loss.  Yet acknowledgement was given to the fact that documented hearing loss during service is not required under Ledford and Hensley.  The expert stated that documentation of normal auditory thresholds within three months of discharge after over five years of military noise exposure does rule out hearing loss secondary to in-service acoustic trauma here.  Also stated was that the ear asymmetry of significantly more hearing loss in one ear than the other documented in 2005 and 2010 auditory thresholds is not typical of noise induced hearing loss.

Given the above, the Board finds that service connection for bilateral hearing loss and for tinnitus is not warranted.  The requirements for presumptive service connection have not been met for this first disability.  All of the requirements for direct service connection, whether generally, through chronicity or continuity of symptomatology, or otherwise, have not been met for either disability.  

Consideration first is directed to presumptive service connection for a chronic disease, specifically the organic disease of the nervous system of sensorineural hearing loss.  The Veteran contends that his hearing loss manifested as early as 1982.  Readily inferred from this is that he contends his hearing loss was present within one year from the date of his separation from service.  Yet even assuming this to be the case, there is no indication that the Veteran manifested hearing loss to a compensable degree within this timeframe.  The record is devoid of any evidence whatsoever dated during the time period from August 1983, when the Veteran was discharged from active service, to August 1984.  The same is true for the time period from August 1984, when the Veteran was discharged from service in the IRR, to August 1985.  As such, the severity of any hearing loss during these periods is not shown.

Turning to general direct service connection, the existence of a current bilateral hearing loss disability is undisputed.  Diagnoses of mild low and mid frequency as well as severe high frequency hearing loss in the right ear and mild high frequency hearing loss in the left ear were rendered at the September 2005 private audiological examination.  Further, mixed conductive and sensorineural hearing loss in the right ear and sensorineural hearing loss in the left ear was diagnosed in the May 2010 VA audiological examination report.  Auditory thresholds obtained during both of these examinations reveal that the Veteran's right ear hearing loss constitutes a disability for VA purposes, while auditory thresholds at the latter examination reveal the same with respect to his left ear.  The speech recognition score at the latter examination additionally reveals that the Veteran's right ear hearing loss constitutes a disability for VA purposes.  

That a current tinnitus disability exists also is undisputed.  Tinnitus was not diagnosed explicitly in the May 2010 VA audiological examination report.  However, such a diagnosis is implicit given that the examiner opined as to the etiology of the Veteran's tinnitus.

The Veteran contends that he was exposed to noise during service, although he did not identify with any specificity the source of such exposure.  He is competent to recount noise exposure because it is within his personal experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He also is credible in this regard.  Service treatment records dated during his active service reference his "exposure in noise duties."  Service personnel records confirm that this exposure could be from the Veteran's duties as a multichannel communications equipment operator or from weapons fire, as he received the Sharpshooter Badge M16 Rifle as well as the Expert Badge Hand Grenade.  Military noise exposure accordingly is conceded.

However, the weight of the evidence does not show any association between the Veteran's current bilateral hearing loss and tinnitus disabilities and his in-service ear injury in the form of noise exposure.  Negative etiology opinions regarding bilateral hearing loss were supplied by the May 2010 VA audiological examination report and the August 2011 VHA expert medical opinion report.  

The rationale for the May 2010 VA audiological examination report's opinion previously was found by the Board to be deficient, as noted above.  Specifically, reliance on medical literature indicating that there would be no delay between military noise exposure and hearing loss without more is contrary to Ledford and Hensley.  That the Veteran's hearing was normal in May 1983 a few months prior to his discharge from active service therefore should not have been found to be dispositive as it was, and consideration should have but was not given to his in-service impaired hearing at all but two frequencies in his right ear and at all frequencies in his left ear, which arose to the level of a disability for VA purposes, in July 1982.  

The VHA expert opinion, in contrast, noted both the Veteran's impaired hearing at his July 1982 periodic examination and his normal hearing within a few months of discharge at his May 1983 reference audiogram, determined through knowledge of how these examinations and audiograms are conducted that the most likely reason for the discrepancy was more stringent audiogram testing conditions (no noise exposure within the previous 24 hours was referenced whereas it is documented that the Veteran had only 15 such hours, but the equipment was calibrated within a year prior and there is no indication that ambient noise was not controlled), and identified this reason as well as the fact that the Veteran's left ear hearing was better in September 2005 than in July 1982 for finding the audiogram to be more reliable/accurate.  Like the May 2010 VA examination report, the VHA expert also referenced medical literature indicating no support for delayed onset hearing loss after noise exposure.  Yet the expert acknowledged Ledford and Hensley.  Reliance was placed on the Veteran's normal hearing in May 1983 after over five years of military noise exposure, but reliance additionally was placed on there being not worse than normal progression between 1982/1983 and 2005 and on the significantly more hearing loss in one ear than the other in 2005 and 2010 not being typical of noise induced hearing loss.



In sum, the negative etiology opinion of the May 2010 examiner suffers from deficiencies not present in the August 2011 negative etiology opinion of the VHA expert.  While the probative weight of the May 2010 medical examiner's opinion is limited on its own because it is inadequate, the August 2011 expert's negative etiology opinion is afforded substantial probative weight because it is adequate.  No medical professional has rendered a positive etiology opinion.  The cumulative weight of the medical opinions therefore is negative.

No medical professional has rendered a positive etiology opinion regarding the Veteran's tinnitus.  A negative opinion was supplied by the expert who drafted the August 2011 medical opinion.  No particular rationale for this opinion was supplied.  No probative weight therefore is assigned to it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the May 2010 VA audiological examination report opined that the etiology of the Veteran's tinnitus is as likely as not a symptom associated with his bilateral hearing loss.  This opinion was not found to be deficient in the past and is not found to be so here.  A specific rationale for it was not provided but is evident from the record.  The opinion indeed was informed by a review of the claims file, which then included the Veteran's indication that his hearing loss and tinnitus began at the same time.  Significant probative weight thus is assigned to it.  Because the etiology of the Veteran tinnitus has been determined to be his bilateral hearing loss and because his bilateral hearing loss has been determined to be unrelated to his service, it follows that his tinnitus is unrelated to his service.  The cumulative weight resulting from the medical opinions therefore is negative, in other words.

Acknowledgement is given to the Veteran's belief that his current bilateral hearing loss and tinnitus disabilities are related to his military noise exposure.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not true here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the complexities of the ear and the number of years which have passed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As noted above, the Veteran possesses not such knowledge, training, and/or experience because he is a layperson.  He thus is not competent to render etiology opinions here.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu, 2 Vet. App. at 492.  The weight of the competent medical opinions is unfavorable, as discussed above.  

Of further note is that the Veteran's belief that his current disabilities are related to in-service ear injury in the form of noise exposure amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Chronicity of hearing loss and/or tinnitus during service has not been asserted by the Veteran.  Nor do service treatment records document such chronic problems.  Consideration therefore next is turned to continuity of symptomatology.  The Veteran competently asserted in 2006 that he has had hearing loss and tinnitus ever since 1982 during active service.  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  He was unclear as to the onset of his tinnitus in 2010.  However, this shall be overlooked given his self-reported difficulty recalling things following a stroke in approximately 2007.  

Service treatment records note the one aforementioned instance of impaired hearing loss in July 1982.  Yet the expert found the normal hearing reflected in these records to be more reliable/accurate.  Service treatment records are silent with respect to tinnitus.  The first relevant post-service evidence is dated in September 2005.  

The fact that this medical evidence does not support the Veteran's assertion regarding the onset of his hearing loss and tinnitus is not enough to find that he lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

Emphasis first is placed on the approximately 23 year gap between 1982 and September 2005.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this extended period is significant evidence against the Veteran's claim.

The timing of the Veteran's assertion that he has experienced hearing loss and tinnitus persistently since service secondly has not gone unnoticed.  There is no indication that he asserted this was the case prior to filing his claim, only evidence that he did so thereafter.  As such, the assertion appears to have been made in an attempt to secure VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by, among other things, a showing of interest).

Further, the VHA expert's negative etiology opinion regarding hearing loss and the medical examiner's negative etiology opinion regarding tinnitus each were provided after a review of the claims file containing the Veteran's assertion of hearing loss and tinnitus since service.  Continuity of symptomatology as evidenced by service treatment records and post-service medical evidence and as reported by him therefore was taken into account and rejected.  

For each of the aforementioned reasons, the preponderance of the evidence is against the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus.  Invoking the doctrine of reasonable doubt thus is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


